DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/976,336, now U.S. Patent No. 10,691,269 B2, filed on May 10, 2018, which is a continuation of Application 13/013,596, filed January 25, 2011, now U.S. Patent No. US 10,001,883 B2, which claims benefit of U.S. provisional applications US 61/26344 and US 61/426421, both filed on December 22, 2010.  As such, this instant application is a continuation of US Applications Nos. 15/976,336 and 13/013,596 and is granted the priority date of December 22, 2010 under pre-AIA  provisions.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 11, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
As a result of the Preliminary Amendment filed on September 11, 2020, claims 21-40 are pending. Claims 1-20 are canceled. New claims 21-40 were added.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 21, the prior art of record does not disclose a method for monitoring mechanical deflection of a contact layer of a touch sensitive device, the method comprising:
measuring output signals associated with a multi-layer electrode pattern of the touch sensitive device generated in response to contact on the contact layer; 
selecting an output signal from the measured output signals, wherein the output signal is associated with at least one other electrode of the first electrode layer that is separated from the first electrode by a distance, and wherein the output signal corresponds to a deflection capacitance; and
 determining a mechanical deflection of the contact layer caused by the contact, based on the deflection capacitance.
 For example, the reference of Chan (US 2010/0214232 A1) disclose capacitance values at cross-over points are measured and stored to provide the baseline capacitance, and then subtracted to compared to scanned data to determine where a touch occurs. Thereby, although Chan discloses an undesired signal amount of capacitance based on an output signal, the undesired signal amount taught in Chan is not representative of a mechanical deflection of the touch sensitive device.
The remaining prior art cited are relevant to the general field of capacitive touch panels but also does not teach this element of claim 1 of selecting an output signal from the measured output signals, wherein the output signal is associated with at least one other electrode that is separated from the first electrode by a distance, and wherein the output signal corresponds to a deflection capacitance, and determining a mechanical deflection of the contact layer caused by the contact, based on the deflection capacitance. Thus, claim 21 is free of the prior art and allowed.
Claims 29 and 37 are independent claims that recite similar characteristics as claim 1, including the aspects of estimating the undesired signal amount comprises determining a capacitance associated 
Finally, claims 21-40 recite the limitation of “measuring output signals associated with a multi-layer electrode pattern” which is patentably distinguishable from parent cases No. 15/976,336, now U.S. Patent No. 10,691,269 B2, and 13/013,596, now U.S. Patent No. US 10,001,883 B2. The ‘269 Patent and ‘883 patent recite a plurality of electrodes and a contact layer but does not include the further limiting elements of a multi-layer electrode pattern. Thus, the claims are free of double patenting issues associated with commonly owned patents, and no terminal disclaimer is required. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KWIN XIE/Primary Examiner, Art Unit 2626